Citation Nr: 0505978	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  03-33 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES


1.  Entitlement to service connection for bipolar disorder.  

2.  Evaluation of post-traumatic stress disorder (PTSD), 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. Taylor, Counsel




INTRODUCTION

The appellant had active service from January 1993 to January 
1999.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2002 rating decision of the 
Portland, Oregon, VA Regional Office (RO).  

The issue in regard to the evaluation of PTSD is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Bipolar disorder is attributable to service.  


CONCLUSION OF LAW

Bipolar disorder was incurred as a result of active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Initially, the Board notes that any defect in regard to VCAA 
is harmless error as the claim is herein granted.  

During service in August 1996, adjustment disorder with 
depressed mood was diagnosed.  The October 2002 VA examiner 
diagnosed bipolar disorder mixed with psychotic features.  
The Board notes the appellant is service connected for PTSD.  
The appellant now has bipolar disorder.  There is no evidence 
establishing that bipolar disorder, which contemplates 
elements of depression, is unrelated to the in-service 
depression.  The in-service records document vegetative 
symptoms, including poor sleep and appetite and anhedonia.  
The Board has considered remanding the matter for an adequate 
nexus opinion.  We have also considered the burden placed on 
the system in doing so, as well as the potential likelihood 
that a negative answer would be provided if an opinion were 
to be obtained.  In view of the fact that the appellant is 
service connected for a psychiatric disorder coupled with the 
clear in-service evidence of depression, vegetative symptoms, 
reports of poor sleep, poor appetite and anhedonia, the Board 
grants service connection for bipolar disorder.  


ORDER

Service connection for bipolar disorder is granted.  


REMAND

As noted, service connection for bipolar disorder has been 
granted.  Thus, the AOJ must consider the appellant's 
psychiatric symptoms resulting from PTSD and bipolar disorder 
in evaluating the psychiatric disability.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the issue in 
regard to the evaluation of PTSD is REMANDED to the agency of 
original jurisdiction (AOJ) for the following development:

The AOJ should evaluate the appellant's 
symptoms due to PTSD and bipolar 
disorder.  If a full grant of the 
benefits sought remains denied, a 
supplemental statement of the case 
should be issued.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


